Name: Commission Implementing Regulation (EU) 2018/1709 of 13 November 2018 specifying the technical characteristics of the 2020 ad hoc module on accidents at work and other work-related health problems as regards the labour force sample survey pursuant to Council Regulation (EC) No 577/98 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: organisation of work and working conditions;  economic analysis;  information and information processing;  information technology and data processing;  health;  technology and technical regulations
 Date Published: nan

 14.11.2018 EN Official Journal of the European Union L 286/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1709 of 13 November 2018 specifying the technical characteristics of the 2020 ad hoc module on accidents at work and other work-related health problems as regards the labour force sample survey pursuant to Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 7a(5) thereof, Whereas: (1) As highlighted in the Commission Communication on an EU Strategic Framework on Health and Safety at Work 2014-2020 (2), it is necessary to improve the quality of statistical data collection on work-related accidents and diseases, occupational exposures and work-related ill-health. A repetition of the ad hoc module on accidents at work and work-related health problems, conducted in 1999, 2007 and 2013, should make it possible to complement data transmitted by Member States under Commission Regulation (EU) No 349/2011 (3). Moreover, a repetition of this module should provide information on occupational exposure to risk factors for physical health and mental well-being. (2) Commission Delegated Regulation (EU) 2016/1851 (4) specifies and describes the areas of specialised information (sub-modules) which should be included in the 2020 ad hoc module on accidents at work and other work-related health problems. (3) The Commission should specify the technical characteristics, the filters, the codes and the deadline for the transmission of data under the ad hoc module on accidents at work and other work-related health problems. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The technical characteristics of the 2020 ad hoc module on accidents at work and other work-related health problems, the filters, the codes to be used and the deadline by which the results shall be sent to the Commission are laid down in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 77, 14.3.1998, p. 3. (2) COM(2014) 332 final of 6 June 2014. (3) Commission Regulation (EU) No 349/2011 of 11 April 2011 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics on accidents at work (OJ L 97, 12.4.2011, p. 3). (4) Commission Delegated Regulation (EU) 2016/1851 of 14 June 2016 adopting the programme of ad hoc modules, covering the years 2019, 2020 and 2021, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (OJ L 284, 20.10.2016, p. 1). ANNEX This Annex sets out the technical characteristics, filters and codes to be used in the ad hoc module on accidents at work and other work-related health problems scheduled to be carried out in 2020. It also sets the dates for submission of data to the Commission. Deadline for transmission of the results to the Commission: 31 March 2021. Filters and codes to be used for sending data: as set out in Annex III to Commission Regulation (EC) No 377/2008 (1). Columns reserved for optional weighting factors, to be used in cases of subsampling or non-response: columns 226-229 containing whole numbers and columns 230-231 containing decimal places. (1) Sub-module Accidents at work Filter: 15  ¤ AGE  ¤ 74 Name/Column Code Description Filter ACCIDNUM Number of accidents at work during the last 12 months (WSTATOR = 1,2) 211 Accidents at work resulting in injuries occurred in the 12 months before the reference week or (WSTATOR = 3-5 and EXISTPR = 1 0 None and YEARPR and 1 One MONTHPR is not 2 Two or more prior to 1 year 9 Not applicable (not included in the filter) before the Blank No answer/Don't know reference week) ACCIDTYP Type of accident at work ACCIDNUM = 1,2 212 Whether or not the most recent accident at work was a road traffic accident 1 A road traffic accident 2 Accident other than road traffic accident 9 Not applicable (not included in the filter) Blank No answer/Don't know ACCIDJOB Job linked to the accident ACCIDNUM = 1,2 213 Job done when the most recent accident at work resulting in injury occurred 1 Main current job 2 Second current job 3 Last job (only for persons not in employment) 4 Some other current or past job 9 Not applicable (not included in the filter) Blank No answer/Don't know ACCIDBRK Duration of absence from work because of the accident at work ACCIDNUM = 1,2 214-215 Number of calendar days  excluding the day of the accident  in the 12 months before the reference week during which the person was unfit to work because of the most recent accident at work resulting in injury 00 Still off work because has not yet recovered from the accident, but expects to resume work later 01 Expects never to work again because of this accident 02 Less than one day or no time off 03 At least one day but less than four days 04 At least four days but less than two weeks 05 At least two weeks but less than one month 06 At least one month but less than three months 07 At least three months but less than six months 08 At least six months but less than nine months 09 Between nine and 12 months 99 Not applicable (not included in the filter) Blank No answer/Don't know (2) Sub-module Work-related health problems Filter: 15  ¤ AGE  ¤ 74 Name/Column Code Description Filter HPROBNUM Number of work-related health problems during the last 12 months (WSTATOR = 1,2) or 216 Physical or mental health problem(s) suffered by the person in the 12 months before the reference week that was (were) caused or made worse by work apart from the previously recorded accident(s) at work (WSTATOR = 3-5 and EXISTPR = 1) 0 None 1 One 2 Two or more 9 Not applicable (not included in the filter) Blank No answer/Don't know HPROBTYP Type of work-related health problem HPROBNUM = 1,2 217-218 Type of the most serious health problem caused or made worse by work 00 Bone, joint or muscle problem which mainly affects neck, shoulders, arms or hands 01 Bone, joint or muscle problem which mainly affects hips, knees, legs or feet 02 Bone, joint or muscle problem which mainly affects back 03 Breathing or lung problem 04 Skin problem 05 Hearing problem 06 Stress, depression or anxiety 07 Headache and/or eyestrain 08 Heart disease or attack, or other problems in the circulatory system 09 Infectious disease (virus, bacteria or other type of infection) 10 Stomach, liver, kidney or digestive problem 11 Other type of health problem 99 Not applicable (not included in the filter) Blank No answer/Don't know HPROBLIM Health problem limiting daily activities HPROBNUM = 1,2 219 Whether the most serious health problem caused or made worse by work limits the ability to carry out day to day activities either at work or outside work 0 No 1 Yes, to some extent 2 Yes, considerably 9 Not applicable (not included in the filter) Blank No answer/Don't know HPROBJOB Job linked to the health problem HPROBNUM = 1,2 220 Job that caused or made worse the most serious health problem. 1 Main current job 2 Second current job 3 Last job (only for persons not in employment) 4 Some other current or past job 9 Not applicable (not included in the filter) Blank No answer/Don't know HPROBBRK Duration of absence from work because of the work-related health problem HPROBNUM = 1,2 221-222 Number of calendar days in the 12 months before the reference week during which the person was unfit to work because of the most serious health problem caused or made worse by work 00 Still off work because has not yet recovered from the health problem, but expects to resume work later 01 Expects never to work again because of this health problem 02 Less than one day or no time off 03 At least one day but less than four days 04 At least four days but less than two weeks 05 At least two weeks but less than one month 06 At least one month but less than three months 07 At least three months but less than six months 08 At least six months but less than nine months 09 Between nine and 12 months 99 Not applicable (not included in the filter) Blank No answer/Don't know (3) Sub-module Risk factors for physical health and/or mental well-being Name/Column Code Description Filter PHYSRISK Exposure to physical health risk factors WSTATOR = 1,2 223-224 Exposure at work to one of the following risk factors that can affect physical health. Identify the factor considered to be the most risky for the physical health. 01 Yes, mainly tiring or painful positions 02 Yes, mainly repetitive hand or arm movements 03 Yes, mainly handling of heavy loads 04 Yes, mainly noise 05 Yes, mainly strong vibration 06 Yes, mainly chemicals, dust, fumes, smoke or gases 07 Yes, mainly activities involving strong visual concentration 08 Yes, mainly slips, trips and falls 09 Yes, mainly use of machines or hand tools (excluding vehicles) 10 Yes, mainly use of vehicles (in the course of work, excluding on the way to and from work) 11 Yes, mainly another significant risk factor for physical health 00 No significant risk factor for physical health 99 Not applicable (not included in the filter) Blank No answer/Don't know MENTRISK Exposure to mental well-being risk factors WSTATOR = 1,2 225 Exposure at work to one of the following risk factors that can affect mental well-being. Identify the factor considered to be the most risky for the mental well-being. 1 Yes, mainly severe time pressure or overload of work 2 Yes, mainly violence or threat of violence 3 Yes, mainly harassment or bullying 4 Yes, mainly poor communication or cooperation within the organisation 5 Yes, mainly dealing with difficult customers, patients, pupils, etc. 6 Yes, mainly job insecurity 7 Yes, mainly lack of autonomy, or lack of influence over the work pace or work processes 8 Yes, mainly another significant risk factor for mental well-being 0 No significant risk factor for mental well-being 9 Not applicable (not included in the filter) Blank No answer/Don't know (1) Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a subsample for the collection of data on structural variables and the definition of the reference quarters (OJ L 114, 26.4.2008, p. 57).